Citation Nr: 1044650	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  08-22 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for ulceration and 
osteomyelitis of the right foot, status post amputation of the 
fourth and fifth toes and partial amputation of the third toe.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to December 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) from 
a September 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The 
Veteran testified at a hearing before the Board in August 2010.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In August 1999 the Veteran submitted a statement, accompanied by 
a copy of an award of Supplemental Security Income benefits 
through the Social Security Administration (SSA).  The record 
does not reflect an attempt by VA to secure copies of the medical 
records considered in conjunction with the SSA determination.  
Although the record shows that in April 2006, the RO determined 
that the Veteran was no longer in receipt of such benefits, the 
Board finds that any records held by the SSA with respect to the 
prior determination remain relevant.

The Board notes that VA has a duty to obtain SSA records when it 
has actual notice that the Veteran is receiving SSA benefits.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on 
remand, the AMC/RO must contact SSA and obtain the Veteran's 
complete SSA records, including any administrative decision(s) on 
his application for SSA disability or Supplemental Security 
Income benefits and all underlying medical records.



Accordingly, the case is REMANDED for the following actions:

1.  Obtain from SSA copies of their 
determination on the Veteran's past claims for 
SSA disability or Supplemental Security Income 
benefits, as well as copies of the medical 
records considered in conjunction with that 
determination.  

2.  Then the RO should readjudicate the 
matter on appeal.  If the claim remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and afford 
the claimant and his representative the 
opportunity to respond.  The case should then 
be returned to the Board for further 
appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

